DETAILED ACTION
This Non-Final Office Action is in response to the above identified patent application filed on June 16, 2021.  Claims 1 – 5 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figures 1 – 15 are too faint (i.e. Grayscale) for publication or reproduction.  Each of the figures mentioned above need to be replaced with black and white drawings.  §See MPEP 608.02(VII)(B).

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: (“A harness assembly (24) for carrying a hunting tree stand (22), comprising: a first upper strap (80) having a first end portion (130), a second end portion (132), and an intermediate portion (134) disposed between the first and second end portions thereof, a second upper strap (82) having a first end portion (140), a second end portion (142), and an intermediate portion (144) disposed between the first and second end portions thereof, an upper strap buckle (84) being coupled to the first end portion of the first upper strap and the first end portion of the second upper strap; a bridging strap (86) having a first end portion (190) and a second end portion (192), the first end portion of the bridging strap being coupled to the intermediate portion of the first upper strap and further coupled to the intermediate portion of the second upper strap such that an retention loop (96) is formed by the bridging strap, the first end portion of the first upper strap, the upper strap buckle, and the first end portion of the second upper strap; a first lower strap buckle (88) being coupled to the second end portion of the first upper strap; a first lower strap (90) having a first end portion (240) and a second end portion (242), the first end portion of the first lower strap being coupled to the first lower strap buckle; a second lower strap buckle (92) being coupled to the second end portion of the second upper strap; and a second lower strap (94) having a first end portion (280) and a second end portion (282), the first end portion of the second lower strap being coupled to the second lower strap buckle.” as recited in Claim 1). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: (“wherein: the first end portion of the bridging strap being coupled to the intermediate portion of the first upper strap utilizing first plurality of stitches (100), and further coupled to the intermediate portion of the second upper strap utilizing a second plurality of stitches (102)” as recited in Claim 2).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: (“wherein: 9DFMI-P 1 the retention loop (96) has a sufficient length to encircle at least one ladder section (62) of the hunting tree stand (22) and to hold the at least one ladder section (62) against a hunting platform (60) of the hunting tree stand (22)” as recited in Claim 3).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: (“wherein: the second end portion (242) of the first lower strap (90) forms a loop portion thereof, and the second end portion (282) of the second lower strap (94) forms a loop portion thereof.” as recited in Claim 4). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: (“A method for carrying a hunting tree stand (22), comprising: providing a harness assembly (24) having first and second upper straps (80 & 82), a bridging strap (86), upper strap buckles (84), first and second lower straps (90 & 94), and first and second lower strap buckles (92); the first upper strap (80) having a first end portion (130), a second end portion (132), and an intermediate portion (134) disposed between the first and second end portions (130 & 132) thereof, the second upper strap  (82) having a first end portion (140), a second end portion (142), and an intermediate portion (144) disposed between the first and second end portions (140 & 142) thereof, the upper strap buckle (84) being coupled to the first end portion (130) of the first upper strap (80) and the first end portion (140) of the second upper strap (82); the bridging strap (86) having a first end portion (190) and a second end portion (192), the first end portion (190) of the bridging strap (86) being coupled to the intermediate portion (134) of the first upper strap (80) and further coupled to the intermediate portion (144) of the second upper strap (82) such that an retention loop (96) is formed by the bridging strap (86), the first end portion (130) of the first upper strap (80), the upper strap buckle (84), and the first end portion (140) of the second upper strap (82); the first lower strap buckle (88) being coupled to the second end portion (130) of the first upper strap (80); the first lower strap (90) having a first end portion (240) and a second end portion (242), the first end portion (240) of the first lower strap (90) being coupled to the first lower strap buckle (88); the second lower strap buckle (92) being coupled to the second end portion (142) of the second upper strap (82); and the second lower strap (94) having a first end portion (280) and a second end portion (282), the first end portion (280) of the second lower strap (94) being coupled to the second lower strap buckle (92); 10DFMI-P 1coupling the retention loop (96) to both a top portion of the hunting platform (60) and to at least one ladder section (62) of the hunting tree stand (22) that is disposed against the hunting platform (60) such that the at least one ladder section (62) is firmly held against a back side of the hunting platform (60); coupling the second end portion (242) of the first lower strap (90) to a bottom portion of the hunting platform (60); coupling the second end portion (282) of the second lower strap (94) to the bottom portion of the hunting platform (60); and disposing the first and second upper straps (80 & 82) against a chest of a user while the first and second upper straps (80 & 82) extend over first and second shoulders, respectively, of the user and the first and second lower straps (90 & 94) are disposed proximate to first and second gluteus medius muscle regions, respectively, of the user such that a front side of the hunting tree stand (22) is disposed against a back of the user and the user carries the hunting tree stand (22) using the harness assembly (20)” as recited in Claim 5).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5, line 7 has a period (.) punctuation mark. Each claim should only be one (1) sentence and only have 1 period (.) punctuation mark.
Therefore, delete Claim 5, line 7 which recites: “intermediate portion disposed between. the first and second end portions thereof;” and 
replace Claim 5, line 7 with - - intermediate portion disposed between the first and second end portions thereof; - - 
Appropriate correction is required.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2011 / 0259934 A1) to O’Ryan et al., in view of (U.S. Patent Number 4,327,852) to Knerr) and (U.S. Patent Number 4,327,852) to Gibson.
Regarding claim 1, O’Ryan et al., discloses the harness assembly (10) for carrying the hunting tree stand (10), comprising: 
the first upper strap (i.e. Left (3) in Figures 1 & 5) having the first end portion (i.e. Lower End Portion of Left (3) in Figures 1 & 5), the second end portion (i.e. Upper Left End Portion of (3) in Figures 1 & 5), and an intermediate portion (i.e. Middle Portion of Left (3) in Figure 2) disposed between the first and second end portions (i.e. Lower & Upper End Portions of Left (3) in Figures 1 & 5) thereof, 
the second upper strap (i.e. Right (3) in Figures 1 & 3) having the first end portion (i.e. Lower Right End Portion of (3) in Figures 1 & 5), the second end portion (i.e. Upper Right End Portion of (3) in Figures 1 & 5, and an intermediate portion (i.e. Middle Portion of Right (3) in Figures 1 & 5) disposed between the first and second end portions (i.e. Lower & Upper End Portions of Right (3) in Figures 1 & 5) thereof, 
the retention loop (7); 
the first lower strap buckle (i.e. Left (4) in Figures 1 & 5) being coupled (i.e. via (1) in Figures 1 & 5) to the second end portion (i.e. Upper End Portion of Left (3) in Figures 1 & 5) of the first upper strap (i.e. Left (3) in Figures 1 & 5); 
the second lower strap buckle (i.e. Right (4) in Figures 1 & 5) being coupled (i.e. via (1) in Figures 1 & 5) to the second end portion (i.e. Upper End Portion of Right (3) in Figures 1 & 5) of the second upper strap (i.e. Right (3) in Figures 1 & 5).
However, O’Ryan et al., lacks and does not explicitly disclose an upper strap buckle being coupled to the first end portion of the first upper strap and the first end portion of the second upper strap; and the bridging strap having the first end portion and the second end portion, the first end portion of the bridging strap being coupled to the intermediate portion  of the first upper strap and further coupled to the intermediate portion of the second upper strap such that an retention loop is formed by the bridging strap, the first end portion of the first upper strap, the upper strap buckle, and the first end portion of the second upper strap.
Knerr teaches an upper strap buckle (32 & 34) being coupled to the first end portion of the first upper strap (12) and the first end portion of the second upper strap (14); and
the bridging strap (70) having the first end portion and the second end portion, the first end portion of the bridging strap (70) being coupled to the intermediate portion (i.e. Middle Portion of (12) in Figure 2 & 3) of the first upper strap (12) and further coupled to the intermediate portion (i.e. Middle Portion of (14) in Figures 2 & 3) of the second upper strap (14) such that an retention loop (i.e. Rectangular / Square Loop in Figure 3) is formed by the bridging strap (70), the first end portion of the first upper strap (12), the upper strap buckle (32 & 34), and the first end portion of the second upper strap (14) (See Figure 3). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make an upper strap buckle being coupled to the first end portion of the first upper strap and the first end portion of the second upper strap; and the bridging strap having the first end portion and the second end portion, the first end portion of the bridging strap being coupled to the intermediate portion  of the first upper strap and further coupled to the intermediate portion of the second upper strap such that an retention loop is formed by the bridging strap, the first end portion of the first upper strap, the upper strap buckle, and the first end portion of the second upper strap as taught by Knerr with the harness assembly of O’Ryan et al., in order to provide additional support.
However, O’Ryan et al., lacks and does not explicitly disclose the first lower strap having the first end portion and the second end portion, the first end portion of the first lower strap being coupled to the first lower strap buckle; and the second lower strap having the first end portion and a second end portion, the first end portion of the second lower strap being coupled to the second lower strap buckle.
Gibson teaches the first lower strap (54) having the first end portion and the second end portion (See Figures 1, 2 & 3), the first end portion of the first lower strap (54) being coupled to the first lower strap buckle (i.e. Lower Half (14) in Figures 1, 2 & 3); and the second lower strap (52) having the first end portion and the second end portion (See Figures 1, 2 & 3), the first end portion of the second lower strap (52) being coupled to the second lower strap buckle (i.e. Lower Half Portion of (12) in Figures 1, 2, & 3).
It would have been obvious to one having ordinary skill in the art at the time the time the invention was effectively filed to make the first lower strap having the first end portion and the second end portion, the first end portion of the first lower strap being coupled to the first lower strap buckle; and the second lower strap having the first end portion and a second end portion, the first end portion of the second lower strap being coupled to the second lower strap buckle as taught by Gibson with the harness assembly of O’Ryan et al., in order to secure additional loads to the harness (See Column 3, lines 32 – 36).

Regarding claim 3, O’Ryan et al., discloses the retention loop (7) has the sufficient length to encircle at least one ladder section (i.e. Horizontal Portion of (10) in Figure 3) of the hunting tree stand (10) and to hold the at least one ladder section (i.e. Horizontal Portion of (10) in Figure 3) against the hunting platform (1) of the hunting tree stand (10) (See Figure 3).

Regarding claim 5, O’Ryan et al., discloses the method steps for carrying the hunting tree stand (10), comprising: 
providing the first upper strap (i.e. Left (3) in Figures 1 & 5) having the first end portion (i.e. Lower End Portion of Left (3) in Figures 1 & 5), the second end portion (i.e. Upper Left End Portion of (3) in Figures 1 & 5), and an intermediate portion (i.e. Middle Portion of Left (3) in Figure 2) disposed between the first and second end portions (i.e. Lower & Upper End Portions of Left (3) in Figures 1 & 5) thereof, 
the second upper strap (i.e. Right (3) in Figures 1 & 3) having the first end portion (i.e. Lower Right End Portion of (3) in Figures 1 & 5), the second end portion (i.e. Upper Right End Portion of (3) in Figures 1 & 5, and an intermediate portion (i.e. Middle Portion of Right (3) in Figures 1 & 5) disposed between the first and second end portions (i.e. Lower & Upper End Portions of Right (3) in Figures 1 & 5) thereof, 
the retention loop (7);
the first lower strap buckle (i.e. Left (4) in Figures 1 & 5) being coupled (i.e. via (1) in Figures 1 & 5) to the second end portion (i.e. Upper End Portion of Left (3) in Figures 1 & 5) of the first upper strap (i.e. Left (3) in Figures 1 & 5); 
the second lower strap buckle (i.e. Right (4) in Figures 1 & 5) being coupled (i.e. via (1) in Figures 1 & 5) to the second end portion (i.e. Upper End Portion of Right (3) in Figures 1 & 5) of the second upper strap (i.e. Right (3) in Figures 1 & 5); 
coupling the retention loop (7) both the top of the hunting platform (1) and to at least one ladder section of the hunting tree stand (10) that is disposed against the hunting platform (1) such that the at least one ladder section (i.e. Horizontal Beam Section of (10) in Figures 2, 3 & 4) is firmly held against a back side of the hunting platform (1);
coupling the first end portion of the first lower strap (i.e. Left (4) in Figures 2, 4 & 5) to the bottom portion of the hunting platform (1);
coupling the first end portion of the second lower strap (i.e. Right (4) in Figures 1 & 5) to the bottom portion of the hunting platform (1); and
disposing the first and second upper straps (i.e. Left & Right (3) in Figures 1 & 5) against the chest of the user while the first and second upper straps (i.e. Left & Right (3) in Figures 1 & 5) extend over first and second shoulders (See Figure 4), respectively, of the user and the first and second lower straps (i.e. Left & Right (4) in Figures 1 & 5) are disposed proximate to first and second gluteus medius muscle regions (See Figure 4), respectively, of the user such that the front side of the hunting tree stand (10) is disposed against the back of the user and the user carries the hunting tree stand (10) using the harness assembly (See Figure 4).
However, O’Ryan et al., lacks and does not explicitly disclose the method steps of an upper strap buckle being coupled to the first end portion of the first upper strap and the first end portion of the second upper strap; and the bridging strap having the first end portion and the second end portion, the first end portion of the bridging strap being coupled to the intermediate portion  of the first upper strap and further coupled to the intermediate portion of the second upper strap such that an retention loop is formed by the bridging strap, the first end portion of the first upper strap, the upper strap buckle, and the first end portion of the second upper strap.
Knerr teaches the method steps of an upper strap buckle (32 & 34) being coupled to the first end portion of the first upper strap (12) and the first end portion of the second upper strap (14); and
the bridging strap (70) having the first end portion and the second end portion, the first end portion of the bridging strap (70) being coupled to the intermediate portion (i.e. Middle Portion of (12) in Figure 2 & 3) of the first upper strap (12) and further coupled to the intermediate portion (i.e. Middle Portion of (14) in Figures 2 & 3) of the second upper strap (14) such that an retention loop (i.e. Rectangular / Square Loop in Figure 3) is formed by the bridging strap (70), the first end portion of the first upper strap (12), the upper strap buckle (32 & 34), and the first end portion of the second upper strap (14). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the method steps of an upper strap buckle being coupled to the first end portion of the first upper strap and the first end portion of the second upper strap; and the bridging strap having the first end portion and the second end portion, the first end portion of the bridging strap being coupled to the intermediate portion  of the first upper strap and further coupled to the intermediate portion of the second upper strap such that an retention loop is formed by the bridging strap, the first end portion of the first upper strap, the upper strap buckle, and the first end portion of the second upper strap as taught by Knerr with the harness assembly of O’Ryan et al., in order to provide additional support.
However, O’Ryan et al., lacks and does not explicitly disclose the method steps of the first lower strap having the first end portion and the second end portion, the first end portion of the first lower strap being coupled to the first lower strap buckle; and the second lower strap having the first end portion and a second end portion, the first end portion of the second lower strap being coupled to the second lower strap buckle.
Gibson teaches the method steps of the first lower strap (54) having the first end portion and the second end portion (See Figures 1, 2 & 3), the first end portion of the first lower strap (54) being coupled to the first lower strap buckle (i.e. Lower Half (14) in Figures 1, 2 & 3); and the second lower strap (52) having the first end portion and the second end portion (See Figures 1, 2 & 3), the first end portion of the second lower strap (52) being coupled to the second lower strap buckle (i.e. Lower Half Portion of (12) in Figures 1, 2, & 3).
It would have been obvious to one having ordinary skill in the art at the time the time the invention was effectively filed to make the method steps of the first lower strap having the first end portion and the second end portion, the first end portion of the first lower strap being coupled to the first lower strap buckle; and the second lower strap having the first end portion and a second end portion, the first end portion of the second lower strap being coupled to the second lower strap buckle as taught by Gibson with the harness assembly of O’Ryan et al., in order to secure additional loads to the harness (See Column 3, lines 32 – 36).
However, O’Ryan et al., does not explicitly disclose the method steps of coupling the second end portion of the first lower strap to the bottom portion of the hunting platform; and coupling the second end portion of the second lower strap to the bottom portion of the hunting platform.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the method steps of coupling the second end portion of the first lower strap to the bottom portion of the hunting platform; and coupling the second end portion of the second lower strap to the bottom portion of the hunting platform, since it has been held that re-arranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2011 / 0259934) to O’Ryan et al., (U.S. Patent Number 5,961,014) to Knerr and (U.S. Patent Number 4,327,852) to Gibson as applied to claim 1 above, and further in view of (U.S. Patent Number 2,141,041) to Knight.
Regarding claim 2, O’Ryan et al., as modified by above does not explicitly disclose the first end portion of the bridging strap being coupled to the intermediate portion of the first upper strap utilizing first plurality of stitches, and further coupled to the intermediate portion of the second upper strap utilizing the second plurality of stitches.
Knight teaches the first end portion of the bridging strap (2) coupled to the intermediate portion of the first upper strap (i.e. Left (1) in Figure 1) utilizing first plurality of stitches (See Figure 1), and further coupled to the intermediate portion of the second upper strap (i.e. Right (1) in Figure 1) utilizing the second plurality of stitches (See Figure 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the first end portion of the bridging strap being coupled to the intermediate portion of the first upper strap utilizing first plurality of stitches, and further coupled to the intermediate portion of the second upper strap utilizing the second plurality of stitches as taught by Knight with the harness assembly of O’Ryan et al., in order to provide reliable attachment and prevent excess movement.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2011 / 0259934) to O’Ryan et al., (U.S. Patent Number 5,961,014) to Knerr and (U.S. Patent Number 4,327,852) to Gibson as applied to claim 1 above, and further in view of (U.S. Patent Number 9,642,444 B2) to Krol.
Regarding claim 4, O’Ryan et al., as modified by above does not explicitly disclose the second end portion of the first lower strap forms the loop portion thereof, and the second end portion of the second lower strap forms the loop portion thereof. 
Krol teaches the second portion (i.e. Left (50) in Figure 2) of the first lower strap (i.e. Left (62) in Figure 2) forms the loop portion (See Figure 2) thereof, and the second end portion (i.e. Right (50) in Figure 2) of the second lower strap (i.e. Right (62) in Figure 2) forms the loop portion (See Figure 2) thereof.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the second end portion of the first lower strap forms the loop portion thereof, and the second end portion of the second lower strap forms the loop portion thereof as taught by Krol with the harness assembly of O’Ryan et al., in order to allow the first and second lower strap to adjustably slide to numerous positions along the users waist belt.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.L.V/Examiner, Art Unit 3734   

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734